Status of Claims
0.	This is a Final office action in response to communication received on 03/07/2022. Claims 5-7, 11-13, 18-20 are canceled. Claims 21-29 are new. Claims 1, 3, 8-10, 14, and 16 are amended. Claims 1-4, 8-10, 14-17, and 21-29 are pending and examined herein.
Foreign Priority
1.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IN 202011002400 on January 20, 2020. It is noted, however, that applicant has not filed a certified copy of the IN 202011002400 on January 20, 2020 application as required by 37 CFR 1.55 because (i) the Examiner previously noted in Office Action Summary on page 1 of 22 of the Non-final Rejection of record 11/05/2021 that none of the certified copies have been received and (ii) although the Applicant had filed a request via Transmittal Letter of record 04/21/2021 that the Office obtain a certified copy of the foreign application noted above and the Examiner did attempt to obtain  a copy via the process noted therein, however was unable to retrieve a  certified copy of the foreign application noted above. Therefore, the Applicant is requested to file certified copy of the foreign application noted above.
Objection - Claim
2.	As per amended claim 8, it recites "the maturity index analyzer" and "the maturity index estimator" - these recitations are objected to because it appears to the Examiner an inadvertent drafting error while drafting claim amendments has occurred. Accordingly, since the Examiner is able to interpret the claims, the Examiner has relied on an objection in place of indefiniteness type rejection to resolve these minor informalities and correcting such minor informalities in a subsequent reply would not affect the scope of the claims. Thus, the Applicant should recite "a maturity index analyzer" and "a maturity index estimator" in place of the foregoing deficient recitations in order  to resolve this objection.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4, 8-10, 14-17, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-4 and 21-23 are a method; claims 8-10 and 24-26 are an apparatus; and claims 14-17 and 27-29 are a non-transitory computer readable medium. Thus, each claim 1-4, 8-10, 14-17, and 21-29, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of 
(I) Abstract recitation per claims 1, 8, and 14 (taking recitation of claim 1 as representative as claims 8 and 14 recite substantially similar subject matter) is as follows:
(a) obtaining, [...], measurements corresponding to a user in a geographic area; 
(b) generating, [...], a plurality of metrics corresponding to the measurements for the user in the geographic area, the plurality of metrics corresponding to an [...] maturity; 
(c) assigning, [...], a weight to the plurality of metrics, including computing weighted averages for the metrics; 
(d) determining, [...], a first [...] maturity index for the user of the geographic area based on combining the weighted averages for the metrics and normalizing the first [...] maturity index; and 
(e) determining, [...], a second [...] maturity index for the geographic area based on summing the normalized first [...] maturity index with other normalized [...] maturity indices in the geographic area and averaging the summation, the second [...] maturity index to be utilized by an audience measurement [...] to segment the user in the geographic area based on the [...] maturity of the users.  
	Further, dependent claims 2-4, 9-10, 15-17, and 21-29, recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as further analyzed under step 2A prong two and step 2B inquiries below. Additionally, abstract recitation as recited in dependent claims is as follows:
	- per claims 2, 9, 15 is wherein the measurements are obtained from at least one of i) Mobile and Internet Service Providers, ii) Mobile Application owners, iii) Media providers, iv) handset providers, v) Network providers, vi) marketing and advertising firms, and vii) data measurement and market research firms. 
- per claims 3, 24, 16 is wherein the metrics include at least one of i) measures of [...] awareness, ii) measures of [...] accessibility, and iii) measures of [...] usage. 
claims 4, 10, 17 is wherein generating the plurality of metrics includes analyzing a set of categories common to the metrics, the categories including at least one of Internet, smartphone, communication, content, social media interaction, financial transactions, utility, and e-commerce.
- per claims 21, 27 wherein the measurements include at least one of device details, operating system version, data usage, voice usage, application usage, content usage, content information, network infrastructure usage, and advertisement exposure
- per claims 22, 25, 28 wherein obtaining the measurements includes determining a demand for [...] maturity metrics in the geographic area
- per claims 23, 26, 29 wherein the plurality of metrics are a first plurality of metrics, wherein determining the second [...] maturity index includes generating a second plurality of metrics based on the first [...] maturity index and the weighted averages of the first metrics, the second metrics to include at least one of i) measures of [...] availability, ii) measures of [...] accessibility, and iii) measures of [...] usability.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of determining a maturity index for a geographical area by collecting and analyzing (mathematically) users' data such that users can be segmented per geographic area based on maturity of the users which is mental processes and mathematical concepts.
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The Examiner notes pen/paper based collection of data via survey, analyzing, and organizing data is also encompassed in this grouping.  Further, see MPEP 2106.04(a)(2) III. A-D. 
mathematical concepts grouping. The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. 
	Thus, the claims can be practically be performed  via mental processes but for the recitation of "processor" and type of audience data/metrics/measurements (note electronic or digital interaction data of users for instance see per claims 4, 10, 17; and 21, 27) to be evaluated which is associated with network based communication/interaction e.g. "Internet". The data is simply obtained/observed, evaluated and judged using mathematical concepts, and opinion or segmentation of users in geographic areas is determined based on the second Internet maturity index. 
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.

	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-4, 8-10, 14-17, and 21-29 at least are "by executing an instruction with a processor"; "Internet"; and "to be utilized to operate audience measurement computing system" (i.e. intended use of "the second Internet maturity index") [per claim 1]; additionally per claim 8, note an apparatus comprising: at least one memory: area; machine-readable instructions: and processor circuitry to execute the machine-readable instructions to; additionally per claim 14, note  non-transitory computer readable medium comprising instructions which, when executed, cause a processor to; and per claims 2-4, 9-10, 15-17; and 21-29 note "Internet" and electronic or digital interaction data of users as obtained from various service providers and utilized as metrics/measurements.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing device(s). The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 4-5 and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]-[0003]. The processor executing the "apply it" instruction is further connected to one or more device merely obtaining/receiving data from one or more providers, see at least as-filed Fig. 5 and its associated disclosure, however note receiving or obtaining data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607,  Here the data/metrics/measurements is obtained from one or more digital or electronic service providers, for instance see claim 2. The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)). Further, the processor organizes obtained data into a weighted plurality of metrics such that data about users can be evaluated. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a generated which is to be utilized to operate audience measurement computing systems(Int. Ventures v. Cap One Bank ‘382 patent) for marketing purposes or ascertaining maturity/demand for Internet via one or more indices as noted again in as-filed spec. para. [0002]-[0003]. Additionally note collecting and comparing known information (Classen); "creating an index, and using that index to search for and retrieve data (Int. Ventures v. Erie Indemnity I: ‘434 patent)"; organizing and manipulating information through mathematical correlations (Digitech) are abstract ideas and similarly here data is collected; organized/analyzed such that it is indexed and to be utilized to operate audience measurement computing system such that market demand based on user interactions can be evaluated.
viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of determining a maturity index for a geographical area by collecting and analyzing (mathematically) users' data such that users can be segmented per geographic area based on maturity of the users which is mental processes and mathematical concepts (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-4, 8-10, 14-17, and 21-29, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea mental processes and mathematical concepts - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are generic computer and network communication based components that are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering, the Examiner relies on court cases and publications that demonstrate that such a way to gather data is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is obtained];

	(ii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here computer and its components facilitate data gathering and evaluation of data via a processor]; and 
	
	(iii) SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract [similarly here second index derived based on data/metrics/measurements obtained  from one or more providers and evaluated using mathematical concepts is similarly abstract]. 


	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103 - Reason(s) for Withdrawal
4.	Claims 1-5, 8-12, and claims 14-18 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Oliver et al. (Pub. No.: US 2016/0086208) referred to hereinafter as Oliver, in view of Soloff (Pub. No.: US 2015/0095144); and claims 6, 13, and claims 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oliver et al. (Pub. No.: US 2016/0086208) referred to hereinafter as Oliver, in view of Soloff (Pub. No.: US 2015/0095144), in view of Shook et al. (Pub. No.: US 2014/0304040) referred to hereinafter as Shook. 
	The Examiner had previously indicated regarding claims 7, 14, 20 "Reasons for Withdrawal of Prior Art Rejection" on page 20 of 22 of the Non-Final Rejection of record 11/05/2021 "Reasons for Withdrawal of Prior Art Rejection." The Applicant has properly incorporated such features in each of the independent claims and presented corresponding remarks as noted on pages 8-10 of 11 of the response filed 03/07/2022.
	Upon conducting an updated search the Examiner discovered Patent No.: US 8,165,911 which pertains to "Historical web-based service performance metric values and the historical web-based standards are analyzed to determine maturity classifications for a plurality of regions 
	However, the foregoing prior art references of record fail to teach the manner in which a second Internet maturity index for geographic area is determined, i.e. fail to teach determining, by the processor, second Internet maturity index for the geographic area based on summing the normalized first Internet maturity index with other normalized Internet maturity indices in the geographic area and averaging the summation, the second Internet maturity index to be utilized by an audience measurement computing system to segment the users in the geographic area based on the Internet maturity of the users such that a prima facie case of obviousness cannot be established without relying upon impermissible hindsight. Therefore, this particular rejection is withdrawn.
Response to Applicant's Arguments/Remarks
5.	Regarding "Response to Rejection under 35 USC§ 112(b)", the rejection is withdrawn in view of filed claim amendments.
	Regarding "Response to Rejections under 35 USC§ 101", the rejection is respectfully maintained as the claim amendments are insufficient to resolve 35 U.S.C. 101 rejection. The Examiner notes the Applicant merely generally points to filed claim amendments as resolving the 35 U.S.C. 101 rejection without any particularity as to how claim amendments are sufficient to resolve the 35 U.S.C. 101 rejection, for instance note as follows:
	"In the Office Action, claims 1-20 stand rejected under 35 USC§ 101 as being allegedly
directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)
without significantly more. Specifically, the Examiner argues that the claimed invention is
allegedly directed to an abstract idea of determining a maturity index for a geographical area by

via metal process. (Office Action, p. 8). Further, the Examiner argues that the elements of the
claims are not integrated into a practical application. (Office Action, p. 11). Without conceding to the rejection but to advance prosecution, Applicant has amended the claims as noted above. The Applicant respectfully submits the §101 rejections of claims 1-4, 8-10, 14-17, and 21-29 are rendered moot in light of the foregoing amendments. Withdrawal of the rejection under 35 U.S.C. 101 is respectfully requested."

	However, note prior art is not an evaluation under 35 U.S.C. 101, for instance note "Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for "an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304." 
	Additionally, the Applicant is reminded "SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract."
	Therefore the Examiner respectfully maintains the rejection based on 35 U.S.C. 101 rejection as updated in view of filed claim amendments and as set forth above.
Reference-based Rejections" it is withdrawn note the section on "Claim Rejections - 35 USC § 103 - Reason(s) for Withdrawal" as set forth above.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIPEN M PATEL/Examiner, Art Unit 3688